Third District Court of Appeal
                                State of Florida

                             Opinion filed April 8, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-2146
                          Lower Tribunal No. 03-2072 B
                              ________________


                                  Ehren Witt,
                                      Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.



      A Petition for a Belated Appeal—Original Jurisdiction.

      Ehren Witt, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before LAGOA, EMAS, and FERNANDEZ, JJ.

      PER CURIAM.

      The Petitioner, Ehren Witt (“Witt”), seeks a belated appeal pursuant to

Florida Rule of Appellate Procedure 9.141(c). We deny the petition on the merits.
      Witt asserts that his appellate counsel filed a Notice of Appeal from the

September 5, 2008 sentencing order, but that counsel did not include the judgment

of convictions in the Notice of Appeal. Witt, therefore, seeks a belated appeal

from the judgment of convictions.

      A review of the Notice of Appeal filed by Witt’s appellate counsel in

October 2008 refutes Witt’s assertion as the notice seeks review of both the

convictions and sentences. Additionally, a review of the initial brief filed by

Witt’s appellate counsel before this Court also conclusively refutes Witt’s

assertion.   Specifically, Witt’s appellate counsel sought reversal of “Witt’s

judgment of conviction and sentence” and requested that this Court “remand [the]

cause to the trial court for a new trial.” Accordingly, we deny the petition on the

merits.

      Petition denied.




                                        2